ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 25 March 2021 has been entered and considered. Claims 2, 5, 9, 13-16, and 36-37 have been added. Claims 31, 33-35, and 38 have been canceled. Claims 39-53 have been added. By Examiner’s Amendment below, claim 49 has been canceled. Claims 1-2, 5-16, 18-22, 36-37, 39-48, and 50-53, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Dean Small (Reg. No. 34,730) on 1 April 2021.
The application has been amended as follows: 

Claims 49 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 20 recites, in some variation: retrieving patient specific image data; creating a 3D reconstruction of a vessel of interest from the patient specific image data, wherein the vessel of interest represents a subset of a coronary tree; extracting geometric information from the 3D reconstruction; determining a lesion position; obtaining patient specific data; calculating a virtual pullback of a pressure drop along a centerline of the vessel of interest within the 3D reconstruction, wherein the centerline comprises a number of centerline points between first and second locations, the centerline points representing at least a portion of the geometrical information of the 3D reconstructed vessel of interest; calculating a virtual pullback curve; utilizing the lesion position, the patient specific data, and the geometrical information of a segment to calculate a pressure drop and a vessel fractional flow reserve (FFR) value between the first and second locations; and adding the pressure drop and the vessel FFR value to pullback curve data corresponding to the second location. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Tolkowsky is directed to analyzing medical images to determine a luminal-flow-related index, such as fractional flow reserve (FFR). Tolkowsky discloses receiving angiographic images of a patient and analyzing the images in a vicinity of a stenosis within the lumen. Tolkowsky further discloses determining geometry of the lumen at and around a location of the stenosis, and using the geometrical parameters, a flow-related parameter (such as pressure, flow or blood velocity) at a position proximal to the stenosis, a flow-related parameter at a location in the vicinity of the stenosis in which the lumen is healthy, 
However, Tolkowsky does not teach or suggest calculating a virtual pullback of a pressure drop along a centerline of the vessel of interest within the 3D reconstruction, wherein the centerline comprises a number of centerline points between first and second locations, the centerline points representing at least a portion of the geometrical information of the 3D reconstructed vessel of interest; calculating a virtual pullback curve; and adding the pressure drop and the vessel FFR value to pullback curve data corresponding to the second location, as required by the independent claims. The remaining cited art of record does not cure these deficiencies. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1 and 20, these claims are allowed. Claims 2, 5-16, 18-19, and 36-37 are allowed by virtue of their dependency on claim 1. Claims 21, 22, 39-48, and 50-53 are allowed by virtue of their dependency on claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663